Citation Nr: 0812175	
Decision Date: 04/11/08    Archive Date: 04/23/08

DOCKET NO.  00-12 315A	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for arthritis (rheumatoid 
or degenerative) of multiple joints, other than the wrists 
and right ankle.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1957 to June 
1959.

This appeal to the Board of Veterans' Appeals (Board) is from 
rating decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.

In March 2005, the Board remanded this case to schedule the 
veteran for a hearing at the RO before a Veterans Law Judge 
of the Board (Travel Board Hearing).  The hearing was held in 
June 2005.

The Board again remanded this case in December 2005, this 
time to schedule the veteran for a VA orthopedic examination 
to determine the precise nature, correct diagnosis, and 
etiology of his arthritis - including insofar as whether he 
had rheumatoid or degenerative arthritis, or both.  He had 
the examination in May 2006.

In November 2006, the Board issued a decision denying his 
claim for arthritis, and he appealed to the U.S. Court of 
Appeals for Veterans Claims (Court).

In October 2007, during the pendency of his appeal to the 
Court, the veteran died.  The Court therefore issued a 
November 2007 Memorandum Decision vacating the Board's 
decision and dismissing the appeal.  The Court has since 
returned the file to the Board for appropriate disposition.




FINDING OF FACT

In October 2007, before resolution of this appeal, the 
veteran died.


CONCLUSION OF LAW

Because of his death, the Board has no jurisdiction to 
adjudicate the merits of his claim.  38 U.S.C.A. § 7104(a) 
(West 2002); 38 C.F.R. § 20.1302 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the veteran died during the pendency of this 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
veteran's death and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2007).

In reaching this determination, as the Court also indicated, 
the Board intimates no opinion as to the merits of this 
appeal or to any derivative claim brought by a survivor of 
the veteran.  38 C.F.R. § 20.1106 (2007).


ORDER

The appeal is dismissed.


		
KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


